DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
This action is written in response to applicant’s correspondence received April 27, 2021.  Claims 13, 14, 17-19, and 21-27 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 

Claims 13, 14, 17-19, and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonas (US 2012/0064620, filed January 28, 2011, priority to January 12, 2010 and July 13, 2009) in view of Stumpp (US 2004/0132028) and Baynes (WO 2008/054543).
Bonas teaches a method of constructing a nucleic acid molecule encoding the desired repeat domain of TAL effectors (i.e. engineered transcription activator-like effector peptide sequence having a nucleic acid binding domain) ([0006] and [0318]). Bonas teaches wherein the nucleic acid molecules encoding the nucleic acid binding domain comprises ligated sequences encoding repeat units (i.e. monomer units) ordered such that the 1st unit ligates to the 2nd, which ligates to the 3rd, etc. (i.e. in a 5’ to 3’ direction) ([0322]). Bonas teaches that each repeat unit (i.e. monomer unit) comprises two adjacent highly variable residues at positions 12 and 13 that define DNA target specificity (i.e. a variable diresidue) that is capable of binding with specificity to individual A, C, G, or T nucleotides ([0317]). Bonas teaches that the engineered TAL effector peptide sequences are capable of recognizing specific base sequences (i.e. specifically binding a predetermined target nucleic acid sequence) ([0324]). Bonas teaches that the method comprises (a) amplifying by the rapid and cost-effective method of PCR amplification (see [0307] and [0318]) of nucleic acid encoding single repeat units using primers comprising Type IIs restriction enzyme recognition sequence, which are then directly digested with a Type IIs restriction enzyme ([0307]) such that cleavage results in a DNA sticky at the N-terminus of the repeat unit (i.e. a 5’ ligatable junction end linker sequence) and at the 
Bonas teaches that the intermediate inserts were produced by cleavage from an intermediate vector ([0325]), and therefore does not teach (d) the PCR amplification of the intermediate inserts.
However, Bonas makes clear that the art was replete with guidance regarding PCR amplification methods ([0235]), thereby indicating that PCR amplification of nucleic acid fragments of interest was routine in the art. In addition, Bonas already particularly teaches (a) 
In addition, the Stumpp teaches the hierarchical assembly of PCR amplification products (see Figure 18 and [0297]). Stumpp teaches using PCR amplification to produce a PCR product, wherein the PCR product comprises a terminal type IIs restriction enzyme recognition site (see Figure 18). Stumpp teaches that the PCR product is then digested with the type IIs restriction enzyme to produce compatibles ends of the module so that the PCR product can then be ligated to the next polynucleotide (see Figure 18 and [0297]). Stumpp illustrates that these steps are repeated to assemble a long polynucleotide (see Figure 18).
Furthermore, Baynes teaches methods for multiplex nucleic acid assembly (page 1, lines 9-10) in which a plurality of oligonucleotides are assembled to generate a longer nucleic acid molecule (page 29, lines 22-25). Baynes teaches wherein oligonucleotides may be assembled together, but then additional assembled nucleic acid fragments may be combined and assembled to form a further nucleic acid that is longer than any of the input nucleic acid fragments (page 30, lines 1-3), and therefore teaches wherein such polynucleotide assembly does not require the use of a vector. Baynes teaches wherein the input nucleic acids include restriction fragments or PCR amplification products (page 25, lines 3-4). Baynes teaches wherein the input nucleic acids comprise specific restriction enzymes sites at both ends of the assembled nucleic acid fragments (page 24, lines 28-31). Baynes specifically teaches wherein type IIs restriction enzymes are used (see pages 20-21 and FIG 6) and wherein such cleavage sites create complementary overhangs between adjacent nucleic acids that promote chemical ligation (page 38, lines 22-28). Baynes teaches how the restriction enzyme digestion pattern 
Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the method of Bonas by PCR amplifying the intermediate fragments followed by cleavage with the Type IIS restriction enzyme without the use of ligation into an intermediate vector followed by cleavage because it would have merely amounted to a simple substitution of one known means for the production of TALEN repeat domains for another. Whether a nucleic acid fragment is amplified in vitro by PCR amplification or by bacterial cell propagation through cloning in a vector, these methods represent two functionally equivalent means for the production of a nucleic acid fragment of interest known in the art as illustrated by the teachings of Bonas as discussed in the rejection. In addition, since PCR amplification was routine in the art as illustrated by Bonas and Bonas already specifically teaches using PCR amplification for the production of cleavable nucleic acid fragments encoding repeat domains, it would have been entirely predictable to have applied this known method for the production of the repeat monomer units to the production of the intermediate fragments in the same way in the two-step hierarchical ligation scheme of Bonas. Furthermore, the state of the art of polynucleotide assembly is further illustrated by Stumpp and Baynes. Stumpp already teaches using type IIs restriction enzymes to directly digest PCR products for the purpose of creating compatible ends for a subsequent ligation step, without the use of a vector. Baynes further describes multiplex nucleic acid assembly of PCR amplification products without the use of a vector. Accordingly, it would have been entirely predictable to have directly ligated the digested PCR amplification products of Bonas rather than cloning into an intermediate vector. One would have further been motivated to have done so because Bonas praises PCR amplification as rapid and cost-effective method for production of such repeat domains, as discussed above.


	Regarding claim 22, the teachings of Bonas are discussed above. Regarding the recitation that hierarchical ligation assembly scheme is “consisting of the steps of:” steps a) through g), the obviousness of modifying the method of Bonas by PCR amplifying the intermediate ligation products and digestion of the PCR amplified intermediate ligation products is addressed above as applied to claim 13. Accordingly, the “consisting of” limitation has been addressed.

Regarding claims 14 and 23, Bonas teaches the monomer unit LTPEQVVAIA SHDGGKQALETVQRLLPVLCQAHG (see FIG. 1), which refers to a monomer of instant SEQ ID NO 6.

Regarding claims 17 and 24, Bonas teaches maximizing differences between repeat units ([0318]), thereby minimizing sequence repetitiveness.

Regarding claims 18 and 25, Bonas teaches a conserved thymine in the 5' position of native TAL DNA binding domains which is bound to an additional repeat termed repeat 0 ([0279] and FIG 1).



Regarding claims 21 and 27, Bonas teaches that fragments digested in such a way so to create N terminal and C terminal (i.e. 5’ to 3’) sticky ends having sequences (i.e. ligatable junction ends) that permit the 1st fragment to be ligated to the 2nd fragment, the 2nd fragment to be ligated to 3rd fragment, etc. ([0319] and [0322]). Bonas teaches that the resulting effector is for recognition of specific base sequences ([0324]). Accordingly, Bonas teaches wherein the nucleic acid sequence recognition of encoded polypeptide sequences ordered in a predetermined 5' to 3' direction corresponds to the same order of the engineered codon pairs between the 5' ligatable junction and 3' ligatable junction ends of nucleic acid molecules to be ligated.
Response to Arguments
	Applicants argue that claim 13 has been amended to recite “wherein the steps do not include the use of a vector” and further that new claim 22 is directed to a method that is “consisting of” the steps of a)-g), and therefore excludes the use of a vector (see remarks on pages 7 and 8). Applicants argue that Bonas’ method at paragraph [0325] does not teach PCR amplification of the intermediate inserts without the use of a vector (see remarks on page 8, paragraph 2). Applicants argue that this is in stark contrast to the presently claimed method in which the monomer units are amplified via PCR and are then digested and ligated (see remarks on page 9, paragraph 2).
	These arguments have been fully considered but are not persuasive at least because Bonas at [0307] teaches “Single repeat units were amplified from TAL effectors using a forward 
	However, Applicants argue that the claimed invention differs because the each of the intermediate ligation products comprise more than one monomer unit that is further PCR amplified, digested, and ligated to form end ligation products without the use of a plasmid or vector (see remarks on page 9).
	This argument has been fully considered but is not persuasive because given Bonas’ disclosure at [0307] in which the PCR amplified monomers were digested with a restriction enzyme, one of ordinary skill in the art would have considered such PCR amplified restriction digested products to be readily amenable to direct ligation to other PCR amplified restriction digestion products, rather than ligation into a vector. This is further supported by the disclosures of Stumpp and Baynes who each describe polynucleotide assembly reactions using PCR amplification products and teach using restriction digestion to correctly assembly such products without the use of a vector, as discussed in the rejection.
	Applicants argument that “Bonas never teaches a method that produces the single and intermediate repeat units without the use of a vector” (see remarks on page 8) has been fully considered but is not persuasive because it does not specifically address why direct digestion and ligation of PCR fragments without the use of a vector would not have been obvious.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
June 3, 2021